            Case 2:09-cr-00438-WBS Document 188 Filed 06/19/20 Page 1 of 4


1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for KAREN LEE
7

8

9                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:09-CR-0438 WBS
                      Plaintiff,       )
12                                     ) STIPULATION AND
           v.                          ) FINDINGS AND ORDER
13
                                       ) TO CONTINUE STATUS CONFERENCE
14                                     ) UNDER SPEEDY TRIAL ACT
     KAREN LEE                         )
15
                                       ) Date: June 22, 2020
16                    Defendants.      ) Time: 9:00 a.m.
     __________________________________) Judge: Hon. William B. Shubb
17

18                                      STIPULATION

19     1. By previous order, this matter was set for status on June 22, 2020.
20
       2. By this stipulation, defendants now move to continue the status conference until
21

22
          August 24, 2020 at 9:00 a.m., and to exclude time between June 22, 2020 and

23        August 24, 2020, under Local Code T4.
24

25
       3. The parties first acknowledge the extraordinary global events since March 2020

26        and the General Orders issued by the Chief Judge of this District in response to
27
          those events. On May 13, 2020, for the Chief Judge of this District issued
28




                                               -1-
              Case 2:09-cr-00438-WBS Document 188 Filed 06/19/20 Page 2 of 4


1            General Order 618, which suspends all jury trials in the Eastern District of
2
             California “until further notice.” Further, pursuant to General Order 611, the
3
             Chief Judge’s declaration of judicial emergency under 18 U.S.C. § 3174, and the
4

5            Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
6
             judicial emergency, this Court has allowed district judges to continue all criminal
7
             matters to a date after May 2, 2021.1 This and previous General Orders, as well
8

9            as the declarations of judicial emergency, were entered to address public health
10           concerns related to COVID-19.
11
        4. The parties agree and stipulate, and request that the Court find the following:
12

13
                 a. The government produced discovery associated with this case. The

14                   discovery thus far consists of over 43,000 pages, that have been provided
15
                     to counsel. In addition, the government has also made physical evidence
16
                     available for review, which includes several hard drives that were seized
17

18                   during the service of the search warrants.
19
                 b. Counsel and the government have been diligent in working towards a
20
                     resolution in this matter. The parties have reached an agreement in
21

22                   principal to resolve this matter. The plea has been provided to counsel, but
23
                     due to the constraints of COVID, counsel has not had an opportunity to
24
                     fully discuss it with the client. Defense counsel, needs an opportunity to
25

26                   consult with and review the agreement with her client, conduct legal

27       1
           A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the request of
     counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will impact
28
     court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).


                                                        -2-
          Case 2:09-cr-00438-WBS Document 188 Filed 06/19/20 Page 3 of 4


1              research to ensure it is appropriate and valid, and to otherwise effectively
2
               prepare.
3
           c. Counsel for defendant believes that failure to grant the above-requested
4

5              continuance would deny counsel the reasonable time necessary for
6
               effective preparation, taking into account the exercise of due diligence.
7
           d. The government does not object to the continuance.
8

9          e. Based upon the above-stated facts, the ends of justice served by continuing

10             the case as requested outweigh the interest of the public and the defendant
11
               in a trial within the original date prescribed by the Speedy Trial Act.
12

13
           f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

14             § 3161, et seq., within which trial must commence, the time period of June
15
               22, to August 24, 2020, inclusive, is deemed excludable pursuant to 18
16
               U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it results from a
17

18             continuance granted by the Court at defendants’ request on the basis of the
19             Court’s finding that the ends of justice served by taking such action
20
               outweigh the best interest of the public and the defendant in a speedy trial.
21

22
     5. Nothing in this stipulation and order shall preclude a finding that other provision

23      of the Speedy Trial Act dictate that additional time periods are excludable from
24
        the period within which a trial must commence.
25

26

27

28




                                             -3-
            Case 2:09-cr-00438-WBS Document 188 Filed 06/19/20 Page 4 of 4


1    IT IS SO STIPULATED.
2

3
     Dated: June 17, 2020                      Respectfully submitted,
4

5
                                               /s/ Kelly Babineau
                                               KELLY BABINEAU
6                                              Attorney for Karen Lee
7

8    Dated: June 17, 2020                      /s/ Heiko Coppola
                                               HEIKO COPPOLA
9
                                               Assistant U.S. Attorney
10

11                                FINDINGS AND ORDER
12

13         IT IS SO FOUND AND ORDERED.
14         Dated: June 18, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         -4-
